Title: To George Washington from Elias Dayton, 30 March 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Chatham March 30th 1781
                  
                  By a person from New york 28th inst. it appears the british fleet were then laying at the hook with the troops on board, The enemy have again vissited Elizabeth Town but have gained little by the excurtion as appears by Capt. Scuders letter inclosed—I have also inclosed the New york account of an action between the french & english fleets by which I think it does not appear the english have any advantage.
                  I am very apprehensive my letters do not reach head Quarters as I have not received A line from the General since the Marquis passed Morris town.  I have the honor to be with the greatest respect Yr Excelleny most obt Hbl. servant
                  
                     Elias Dayton
                  
                Enclosure
                                    
                     
                        
                         Dear Coln.,Head Quarters Elizth Town March 28th 1781
                     
                     I Inform you that yesterday Afternoon I Receivd Account that a party was Expected Over to Newark from Bargain point.  I in Consequence thereof. Ordered the geater part of my men out on Scouts & patroles. in order to prevent their Supprizing me. Should they bend their Expedition to this place. but unfortinately they Landed & marched up through. the woods back of the New ferry Road. & came in to the Town undiscovered. by any till the Senteries hailed them Near the Guard.  they had just Time to git out of the house. when the Enemy made a Charge upon them.  the guard all maid their Escape as most of the others did.  Lieut. Woodruff. & four men were Taken prisoners. belong to the State Regiment. Two Continental Soldiers. & About Ten Inhabitants of this Town.  the Enemy Left one Dead & one Taken prisoner. their force was About one hundred British. & as many Refugees they were Commanded by capt. Beckwith. this is the best Account I am Able to Give at present—I have Sent you for Some amunition as we are Very Scant.  if possible Disire youl. Help me to Some.  from your friend & huml. Servt
                     
                        John Scudder
                        Capt. Commedt
                     
                  
                  
               